DETAILED ACTION
Response to Amendment
In light of the amended claims, the claims are rejected under 35 U.S.C. 101.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 08/14/2019, the following has occurred: claims 1, 22, and 30 have been amended; claims 2-21 have remained unchanged; claims 23-29 and 31-37 remain canceled; and no new claims have been added.
Claims 1-22 and 30 are pending.
Effective Filing Date: 09/11/2019

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 101 Rejections:
Applicant argues that previous claims 1-21 were being directed towards a mental process without significantly more. Examiner respectfully disagrees with this statement as the previous claims, and the present claims, are directed towards certain methods or organizing human activity. The added “calibrating a biomarker sensor…” and the “using the calibrated biomarker sensor device” limitations have been further addressed in the 35 U.S.C. 101 rejection section below.

35 U.S.C. 102/103 Rejections:
The claims were amended to include newly amended limitations. These limitations are further addressed below in the 35 U.S.C. 103 rejection section. With respect to the limitation:
“a biomarker sensor device comprising an array of individual biomarker sensors, each individual biomarker sensor in the array of individual biomarker sensors being configured to detect a level of a respective molecule in a urine sample of a patient”
applicant argues that the Tsuruoka et al. reference does not teach this limitation. Examiner agrees as the 103 rejection below addresses this particular limitation with the previously-cited Prokopp reference.
Additionally, Applicant argues that the limitation:
“calibrating a biomarker sensor device coupled to a toilet based on an amount of water in the toilet and a temperature of water in the toilet”
was not taught in the cited references. Examiner disagrees however as the Tsuruoka et al. reference discusses the sensors taking initial values of both the volume of water and temperature of water in the reserved water (the water that’s currently in the toilet) and determinations are being made as to whether the sensors are measuring a threshold change in those values. This indicates that the sensors were calibrated based on the initial water volume and water temperature.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-21 are drawn to a method which is within the four statutory categories. Claims 1-21 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) calibrating a biomarker sensor device coupled to a toilet based on an amount of water in the toilet and a temperature of the water in the toilet, 2) sensing properties of the urine sample of the patient to generate raw urine data, 3) transmitting the raw urine data, 4) generate processed urine data from the raw urine data, and 5) transmitting the processed urine data. These steps correspond to Certain Methods of Organizing Human Activity, managing personal behavior or interactions between people including following rules or instructions. For example, the present claims describe instructions for how a user analyzes received urine to determine an analysis result to share with other people.
Depending claims 2-21 include all of the limitations of claim 1, and therefore likewise incorporate the above described abstract idea. Depending claim 2 adds the additional step of “suggesting one or more adjustments to a treatment plan based on the processed urine data”; claim 5 adds the additional steps of “sensing a patient identification”, “generating patient identification data”, and “transmitting the patient identification data to the processor”; claim 6 adds the additional steps of “comparing the transmitted patient identification data to predetermined patient identification data” and “determining a patient identification”; claim 7 adds the additional step of “linking the processed urine data to the patient identification”; claim 8 adds the additional step of “linking the transmitted raw urine data to the transmitted patient identification data”; claim 11 adds the additional steps of “transmitting the raw urine data using a signal transmitter of a urinalysis device”, “receiving the raw urine data using a signal receiver of an intermediate device”, and “transmitting the raw urine data to the processor using a signal transmitter of the intermediate device”; claim 14 adds the additional step of “using the processor to adjust parameters of a blood treatment prescription based on the processed urine data”; claim 15 adds the additional step of “transmitting the blood treatment prescription with the adjusted parameters to a blood treatment machine”; claim 17 adds the additional step of “generating a report based on the processed urine data”; claim 19 adds the additional step of “determining a diet of a patient based on the processed urine data, wherein the report identifies the diet of the patient”; claim 20 adds the additional limitation of “transmitting the report to a medical professional”; and claim 21 adds the additional step of “transmitting the report to a patient”. Additionally, the limitations of depending claims 3-4, 9-10, 12-13, 16, and 18 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 2-21 are nonetheless directed towards fundamentally the same abstract idea as independent claim 1 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) a calibrated biomarker sensor device, the biomarker sensor device comprising an array of individual biomarkers, each individual biomarker sensor in the array of individual biomarker sensors being configured to detect a level of a respective molecule in a urine sample of a patient, 2) a processor, 3) a computing device, 4) an intermediate device, and 5) a urinalysis device to perform the claimed steps.
The 1) calibrated biomarker sensor and 5) urinalysis device add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering.
The 2) processor in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component.
The 3) computing device and 4) an intermediate device adds insignificant extra-solution activity to the abstract idea which amounts to insignificant application.
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) a calibrated biomarker sensor, comprising an array of individual biomarker sensors, each individual biomarker sensor in the array of individual biomarker sensors being configured to detect a level of a respective molecule in a urine sample of a patient, 2) a processor, 3) a computing device, 4) an intermediate device, and 5) a urinalysis device to perform the claimed steps amounts to no more than WURC activity (well-understood, routine, and conventional activity) or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply certain method steps of organizing human activity. Specifically, MPEP 2106.05(d) and MPEP 2106.05(f) recite that the following limitations are not significantly more:
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); and
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).
 
The 1) calibrated biomarker sensor, comprising an array of individual biomarker sensors, each individual biomarker sensor in the array of individual biomarker sensors being configured to detect a level of a respective molecule in a urine sample of a patient in these steps add insignificant extra-solution activity/pre-solution activity to the abstract idea in the form of WURC activity. The following is an example of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II): Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) – similarly, the current invention determines the level of a respective molecule in a urine sample using the 1) calibrated biomarker sensor to detect a level of a respective molecule in a urine sample of a patient.
Furthermore, the current invention processes urine data utilizing 2) a processor, thus the processor is adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
The 3) computing device, 4) intermediate device, and 5) urinalysis device in these steps add insignificant extra-solution activity/pre-solution activity to the abstract idea in the form of WURC activity to the claims. The following is an example that the courts have identified as WURC activity: Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives processed urine data, and transmits the data to the 3) computing device, the 4) intermediate device, and the 5) urinalysis device over a network, for example the Internet.
Mere instructions to apply an exception using a generic computer component and WURC activity cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-21 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-11, 17-22, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0212322 to Tsuruoka et al. in view of U.S. 2018/0184906 to Prokopp.
As per claim 1, Tsuruoka et al. teaches a method comprising:
--calibrating a biomarker sensor device coupled to a toilet based on an amount of water in the toilet and a temperature of the water in the toilet, (see: S14 of FIG. 13 and paragraphs [0166] – [0167] where there is an initial storage of the water temperature information and water volume (amount) of the reserved water. A measurement is then taken when thresholds are met. Thus, the device here is calibrated with the initial water level value and water temperature values as it determines differences between those initial values and any potential changes in those values)
--sensing properties of the urine sample of the patient using the calibrated biomarker sensor device to generate raw urine data; (see: 210 of FIG. 4 and paragraph [0070] where there is a measurement unit (sensor) that senses fluid information related to urination. Also see: paragraph [0110] where there is voltage information (raw urine data) being generated using the electrodes of the electrode unit 211 (where 211 is part of 210 in FIG. 3))
--transmitting the raw urine data to a processor, (see: paragraph [0125] where the raw urine data may be transmitted to the server 100 with the user identification information. The server contains the processor as shown by the units in FIG. 3)
--using the processor to generate processed urine data from the raw urine data, (see: paragraph [0085] where the analysis unit 123 (processor) contained within the server 100 has a function of analyzing urine on the basis of the voltage information (raw urine data). An analysis result (processed urine data) is being generated) and
--transmitting the processed urine data to a computing device (see: paragraphs [0085] – [0086] where the analysis results is transferred to the control unit 120 to generate display data to be displayed on the user terminal 300 (computing device)).
Tsuruoka et al. may not further, specifically teach:
1) --the biomarker sensor device comprising an array of individual biomarker sensors, each individual biomarker sensor in the array of individual biomarker sensors being configured to detect a level of a respective molecule in a urine sample of a patient.

Prokopp teaches:
1) --the biomarker sensor device comprising an array of individual biomarker sensors, (see: paragraph [0049] and claim 2 where there are a plurality of indicators (11, 11’, and 11”), for example nanobiosensors) each individual biomarker sensor in the array of individual biomarker sensors being configured to detect a level of a respective molecule in a urine sample of a patient (see: paragraphs [0048] – [0049] where there are multiple indicators that present the possibility of analyzing urine for a patient. Also see: paragraphs [0085] and [0109] where specific components in the urine are being measured including potassium, sodium, etc.).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) the biomarker sensor device comprise an array of individual biomarker sensors, each individual biomarker sensor in the array of individual biomarker sensors being configured to detect a level of a respective molecule in a urine sample of a patient as taught by Prokopp in the method as taught by Tsuruoka et al. with the motivation(s) of measuring many values within the urine (see: paragraph [0008] of Prokopp).

As per claim 2, Tsuruoka et al. and Prokopp in combination teaches the method of claim 1, see discussion of claim 1. Tsuruoka et al. further teaches further comprising suggesting one or more adjustments to a treatment plan based on the processed urine data (see: paragraphs [0202] and [0204] where a doctor or the like can conduct medical consultation guidance or the like on the basis of the transmitted data. The generated vital data can also be used for a service for providing more specific individual health advice. Suggestions (consultation guidance/health advice) are being made to a treatment plan based on the transmitted urine data).

As per claim 3, Tsuruoka et al. and Prokopp in combination teaches the method of claim 2, see discussion of claim 2. Tsuruoka et al. further teaches wherein the treatment plan is at least one of a nutrition plan, a medication prescription, and a blood treatment prescription (see: paragraph [0203] where the health monitoring system can also be used for remote medication observation (whether prescribed medicine is taken) or medicine metabolism check (check whether or not prescribed medicine works) of prescription of a doctor from a pharmacy. Also see: paragraph [0205] where insufficient nutrients or the like is extracted from the vital data, the extracted nutrients are displayed on the display unit 330 of the user terminal 300, and a meal menu (including food information such as vegetables to be taken) and supplements can be displayed on the display unit 330 of the user terminal 300 and proposed on the basis of the extracted nutrients. The treatment plan here is a nutrient plan or medication prescription).

As per claim 4, Tsuruoka et al. and Prokopp in combination teaches the method of claim 1, see discussion of claim 1. Tsuruoka et al. further teaches wherein the processed urine data comprises a packet of urine data that contains levels and concentrations of the sensed properties in the urine sample (see: paragraph [0085] where there is an analysis unit 123 which specifically analyzes, for example, a molecular concentration of components such as chloride, glucose, potassium, sodium, and urea in the urine on the basis of the voltage information. Thus the processed voltage information here comprises of concentrations of components in the urine sample).

As per claim 5, Tsuruoka et al. and Prokopp in combination teaches the method of claim 1, see discussion of claim 1. Tsuruoka et al. further teaches sensing a patient identification, generating patient identification data, and transmitting the patient identification data to the processor (see: paragraph [0118] where the user identification unit 220 has a function of identifying a user who is a target that the health monitoring system 500 monitors using a toilet. Also see: paragraph [0125] were these pieces of the user identification information may be transmitted to the server 100 together with a set of the water temperature information, the voltage information, the user identification information, etc. The patient identification information here is sensed and generated by the user identification unit 500 and then transmitted with the urine information).

As per claim 6, Tsuruoka et al. and Prokopp in combination teaches the method of claim 5, see discussion of claim 5. Tsuruoka et al. further teaches comparing the transmitted patient identification data to predetermined patient identification data and determining a patient identification (see: paragraph [0124] where in addition, the user identification unit 220 may perform identification of a user using a face recognition sensor that performs face authentication and a posture detection sensor that performs posture detection. Also see: paragraph [0128] where specifically the reception unit 241 receives user information (for example, ID information) stored in the storage unit 130 for control of the user identification unit 220. The authentication of the user information such as face information is done by comparison of a current image/state with a stored image/state).

As per claim 7, Tsuruoka et al. and Prokopp in combination teaches the method of claim 6, see discussion of claim 6. Tsuruoka et al. further teaches linking the processed urine data to the patient identification (see: paragraph [0133] where the reception unit 311 receives display information including urine examination results from the server 100, receives user information (for example, ID information) stored in the storage unit 130. The urine information is linked with a particular user).

As per claim 8, Tsuruoka et al. and Prokopp in combination teaches the method of claim 5, see discussion of claim 5. Tsuruoka et al. further teaches linking the transmitted raw urine data to the transmitted patient identification data (see: paragraph [0125] where these pieces of user identification information may be transmitted to the server 100 together with a set of water temperature information, the voltage information, etc. The transmitted raw urine data (voltage information) is linked with the patient identification data).

As per claim 9, Tsuruoka et al. and Prokopp in combination teaches the method of claim 5, see discussion of claim 5. Tsuruoka et al. may not further, specifically teach wherein sensing the patient identification comprises sensing a fingerprint using a fingerprint reader.
Prokopp teaches wherein sensing the patient identification comprises sensing a fingerprint using a fingerprint reader (see: paragraph [0096] where a fingerprint sensor can be used for recognition).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein sensing the patient identification comprises sensing a fingerprint using a fingerprint reader as taught by Prokopp in the method as taught by Tsuruoka et al. with the motivation(s) of ensuring clear user identification (see: paragraph [0096] of Prokopp).

As per claim 10, Tsuruoka et al. and Prokopp in combination teaches the method of claim 5, see discussion of claim 5. Tsuruoka et al. further teaches wherein sensing the patient identification comprises sensing an RFID tag using an RFID detector (see: paragraph [0121] where RFID technology is used for user identification).

As per claim 11, Tsuruoka et al. and Prokopp in combination the method of claim 1, see discussion of claim 1. Tsuruoka et al. further teaches wherein transmitting the raw urine data to the processor comprises:
--transmitting the raw urine data using a signal transmitter of a urinalysis device, (see: 242 of 240 of FIG. 3 and paragraph [0127] where the communication unit 240 (signal transmitter) is used to transmit data from unit 210 to server 100)
--receiving the raw urine data using a signal receiver of an intermediate device, (see: 111 of 110 of FIG. 3 and paragraph [0076] where the communication unit 110 (signal receiver) of 100 (intermediate device) is used to receive data from measurement unit 210) and
--transmitting the raw urine data to the processor using a signal transmitter of the intermediate device (see: 112 of FIG. 3 and paragraph [0078] where the raw urine data is transmitter to the processor of terminal 300 using signal transmitter 112 of the server (intermediate device)).

As per claim 17, Tsuruoka et al. and Prokopp in combination teaches the method of claim 1, see discussion of claim 1. Tsuruoka et al. further teaches generating a report based on the processed urine data (see: FIG. 4 where there is a report displayed on the phone to the user).

As per claim 18, Tsuruoka et al. and Prokopp in combination teaches the method of claim 17, see discussion of claim 17. Tsuruoka et al. further teaches wherein the report identifies properties of the urine sample that are outside a predetermined range (see: paragraphs [0087] – [0088] where there is an inference unit that determines if the measurement result exceeds threshold values (outside a predetermined range)).

As per claim 19, Tsuruoka et al. and Prokopp in combination teaches the method of claim 17, see discussion of claim 17. Tsuruoka et al. further teaches determining a diet of a patient based on the processed urine data, wherein the report identifies the diet of the patient (see: paragraph [0205] where a meal menu is being determined and displayed to the user based on the urine information).

As per claim 20, Tsuruoka et al. and Prokopp in combination teaches the method of claim 17, see discussion of claim 17. Tsuruoka et al. further teaches transmitting the report to a medical professional (see: paragraphs [0202] - [0203] where remote medical observation is occurring where examination results data is being transmitted to the medical institution, doctors, etc.).

As per claim 21, Tsuruoka et al. and Prokopp in combination teaches the method of claim 17, see discussion of claim 17. Tsuruoka et al. further teaches transmitting the report to a patient (see: FIG. 4 where a user is having the report transmitted to their device. Also see: paragraph [0135] where generated data is being transmitted to a user terminal).

As per claim 22, Tsuruoka et al. teaches a urinalysis device (see: 200 of FIG. 3 where there is a device that analyzes urine) comprising:
--a body configured to be connected to a toilet, (see: 210 and 220~240 of FIG. 4 where there is a body affixed to the toilet)
--a biomarker sensor device attached to a portion of the body configured to be submerged in water in the toilet when the body is connected to the toilet, (see: FIGS. 3-4 where there is a biomarker sensor of a measurement unit 210 and an electrode unit 211. These are attached to the body of the device depicted in FIG. 4 and the sensor 210 is submergible when connected to the toilet) the biomarker sensor device configured to detect properties of urine and to generate raw urine data comprising the detected properties of the urine, (see: 210 of FIG. 4 and paragraph [0070] where there is a measurement unit (sensor) that senses fluid information related to urination. Also see: paragraph [0110] where there is voltage information (raw urine data) being generated using the electrodes of the electrode unit 211 (where 211 is part of 210 in FIG. 3)) and
--a signal transmitter configured to transmit the raw urine data to a processing device (see: communication unit 240 of measurement device 200).
Tsuruoka et al. may not further, specifically teach:
1) --the biomarker sensor device comprising an array of individual biomarker sensors, each individual biomarker sensor in the array of individual biomarker sensors being configured to detect a level of a respective molecule in the urine.

Prokopp teaches:
1) --the biomarker sensor device comprising an array of individual biomarker sensors, (see: paragraph [0049] and claim 2 where there are a plurality of indicators (11, 11’, and 11”), for example nanobiosensors) each individual biomarker sensor in the array of individual biomarker sensors being configured to detect a level of a respective molecule in the urine (see: paragraphs [0048] – [0049] where there are multiple indicators that present the possibility of analyzing urine for a patient. Also see: paragraphs [0085] and [0109] where specific components in the urine are being measured including potassium, sodium, etc.).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) the biomarker sensor device comprise an array of individual biomarker sensors, each individual biomarker sensor in the array of individual biomarker sensors being configured to detect a level of a respective molecule in the urine as taught by Prokopp in the device as taught by Tsuruoka et al. with the motivation(s) of measuring many values within the urine (see: paragraph [0008] of Prokopp).

As per claim 30, Tsuruoka et al. teaches a system comprising:
--a urinalysis device (see: 200 of FIG. 3 where there is a device that analyzes urine) comprising:
--a body configured to be connected to a toilet, (see: 210 and 220~240 of FIG. 4 where there is a body affixed to the toilet)
--a biomarker sensor device attached to a portion of the body configured to be submerged in water in the toilet when the body is connected to the toilet, (see: FIGS. 3-4 where there is a biomarker sensor of a measurement unit 210 and an electrode unit 211. These are attached to the body of the device depicted in FIG. 4 and the sensor 210 is submergible when connected to the toilet) the biomarker sensor device configured to detect properties of urine and to generate raw urine data comprising the detected properties of the urine, (see: 210 of FIG. 4 and paragraph [0070] where there is a measurement unit (sensor) that senses fluid information related to urination. Also see: paragraph [0110] where there is voltage information (raw urine data) being generated using the electrodes of the electrode unit 211 (where 211 is part of 210 in FIG. 3)) and
--a signal transmitter configured to transmit the raw urine data; (see: 240 of FIG. 3 where there is a communication unit) and
--a processing device (see: server 100 of FIG. 3) comprising:
--a signal receiver configured to receive the raw urine data from the signal transmitter of the urinalysis device, (see: reception unit 111 of communication unit 110 of the server 100)
--a processor configured to process the raw urine data and generate processed urine data from the raw urine data, (see: paragraph [0085] where the analysis unit 123 (processor) contained within the server 100 has a function of analyzing urine on the basis of the voltage information (raw urine data). An analysis result (processed urine data) is being generated) and
--a memory for storing the processed urine data (see: storage unit 130 of FIG. 3 and paragraph [0089] where the examination results (analysis results) are stored in various databases).
Tsuruoka et al. may not further, specifically teach:
1) --the biomarker sensor device comprising an array of individual biomarker sensors, each individual biomarker sensor in the array of individual biomarker sensors being configured to detect a level of a respective molecule in the urine.

Prokopp teaches:
1) --the biomarker sensor device comprising an array of individual biomarker sensors, (see: paragraph [0049] and claim 2 where there are a plurality of indicators (11, 11’, and 11”), for example nanobiosensors) each individual biomarker sensor in the array of individual biomarker sensors being configured to detect a level of a respective molecule in the urine (see: paragraphs [0048] – [0049] where there are multiple indicators that present the possibility of analyzing urine for a patient. Also see: paragraphs [0085] and [0109] where specific components in the urine are being measured including potassium, sodium, etc.).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) the biomarker sensor device comprise an array of individual biomarker sensors, each individual biomarker sensor in the array of individual biomarker sensors being configured to detect a level of a respective molecule in the urine as taught by Prokopp in the system as taught by Tsuruoka et al. with the motivation(s) of measuring many values within the urine (see: paragraph [0008] of Prokopp).

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0212322 to Tsuruoka et al. in view of U.S. 2018/0184906 to Prokopp as applied to claim 11 and 14, and further in view of W.O. 2017/030976 to Handler et al.
As per claim 12, Tsuruoka et al. and Prokopp in combination teaches the method of claim 11, see discussion of claim 11. The combination may not further, specifically teach wherein the intermediate device is a mobile computing device.

Handler et al. teaches:
--wherein the intermediate device is a mobile computing device (see: paragraph [0003] where there is a smartphone/tablet computers that receive information. The intermediate device here is a mobile device).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the intermediate device is a mobile computing device as taught by Handler et al. for the intermediate device as disclosed by Tsuruoka et al. and Prokopp in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the Tsuruoka et al. reference teaches of using an intermediate device, thus it would have been obvious to substitute that device (server 100) for a mobile device to obtain predictable results of using a computing device to transmit and store data. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 13, Tsuruoka et al., Prokopp, and Handler et al. in combination teaches the method of claim 12, see discussion of claim 12. Tsuruoka et al. and Prokopp in combination may not further, specifically teach wherein the mobile computing device is a mobile phone or a tablet.
Handler et al. further teaches wherein the mobile computing device is a mobile phone or a tablet (see: paragraph [0003] where there is a smartphone/tablet computers that receive information).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 12, and incorporated herein.

As per claim 14, Tsuruoka et al. and Prokopp in combination teaches the method of claim 1, see discussion of claim 1. Tsuruoka et al. may not further, specifically teach using the processor to adjust parameters of a blood treatment prescription based on the processed urine data.

Handler et al. teaches:
--using the processor to adjust parameters of a blood treatment prescription based on the processed urine data (see: paragraph [0005] where urine collection data may be analyzed together to determine a patient’s fluid balance. The integration of data from different devices enables the modification or adjustment of certain device limits or alarm limits. Also see: paragraph [0080] where the integration engine 160 may combine data from all RFT machines 104 connected to the patient 110 and/or data from a urine collection device. Also see: paragraph [0066] where in other examples, the integration engine 160 may adjust prescription settings based on analysis of the data 130, 140, and/or 150 (and derivatives thereof). Parameters (prescription settings) are being adjusted based on the analysis of the data. The treatment is related to blood treatment as the patient is hooked up to an RFT machine).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute using the processor to adjust parameters of a blood treatment prescription based on the processed urine data as taught by Handler et al. for the therapy adjustment as disclosed by Tsuruoka et al. and Prokopp in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the Tsuruoka et al. reference teaches of outputting of advice based on the urine data, thus it would have been obvious to substitute a determination of advice for a determination of blood prescription parameters (also advice) to obtain predictable results of outputting advice. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 15, Tsuruoka et al., Prokopp, and Handler et al. in combination teaches the method of claim 14, see discussion of claim 14. Tsuruoka et al. and Prokopp in combination may not further, specifically teach transmitting the blood treatment prescription with the adjusted parameters to a blood treatment machine.
Handler et al. further teaches transmitting the blood treatment prescription with the adjusted parameters to a blood treatment machine (see: paragraphs [0067] – [0068] where when a threshold is to be changed, the integration engine 160 transmits one or more messages to the appropriate device 102 or 104 (the RFT machine)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 14, and incorporated herein.

As per claim 16, Tsuruoka et al., Prokopp, and Handler et al. in combination teaches the method of claim 14, see discussion of claim 14. Tsuruoka et al. further teaches wherein the processed urine data comprises at least one of specific gravity, pH, uric acid levels, glucose levels, fat levels, proteins levels, fiber levels, nitrite levels, sodium levels, potassium levels, calcium levels, and phosphate levels (see: paragraph [0085] where the analysis unit 123 specifically analyzes, for example, a molecular concentration of components such as chloride, glucose, potassium, sodium, and urea in the urine on the basis of the voltage information (after correction). Further, it is also possible to analyze a pH value).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626

/EVANGELINE BARR/Primary Examiner, Art Unit 3626